DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,240. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the instant invention does not claim a reinforcing strap and its associated function, or wherein the “short edge of each gusset has a length substantially equivalent to that of each slit.” The omission of certain features in the patent not found in the .
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,240.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,240.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,398,240.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,398,240.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,398,240.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,398,240.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,398,240.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,398,240.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,398,240.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,398,240.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,398,240.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,398,240.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,398,240.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,398,240.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,398,240.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,398,240. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 17 of the instant invention does not claim a reinforcing strap and its associated function, or wherein the “short edge of each gusset has a length substantially equivalent to that of each slit.” The omission of certain features in the patent not found in the instant invention (e.g. reinforcing strap) would be an obvious step at best, since this is analogous to removing an element along with its associated function.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,398,240.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,398,240.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,398,240.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the bed linen portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected base claim (claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17097 A2 to De La Falaise (hereinafter Falaise) in view of U.S. Patent 5,765,241 to Macdonald.
As per claim 1, Falaise teaches:  A bed linen system comprising a one-piece panel (see Falaise, Fig. 1, [10]: bed sheet) having a top side (see Fig. 2, top side of [10]), a bottom side (see Fig. 2, bottom side of [10]), and an axis (see Fig. 1, imaginary axis/line extending along longitudinal center of sheet [10] bisecting the sheet in halves), the panel comprising:
a bed sheet portion (see Fig. 1, [12]: under sheet portion) configured to fit on a mattress (see Fig. 4 and page 6, lines [5-10], under sheet portion [12] is designed to cover mattress [26]);
a pair of opposing slits (see Fig. 1, opening/cutouts between sheets [12/14] located at ends of fold line [64]), each of the slits extending from a side edge (see Fig. 1, slits extend from [22]) of the panel toward the axis (see Fig. 1, slits extend toward imaginary axis line), wherein the slits form a location where the panel is folded over itself when placed on the mattress (see Fig. 1, 4, and page 9, lines [20-25], flap [62] joins with flap [40] along fold line [64]);
a plurality of gussets (see Fig. 1, [44]: integral lug), each gusset being formed by folding at a bottom edge (see Fig. 3, and page 8, lines [5-15], lug [44] is folded about fold line [48] at the side edge formed by folding fold line [22]) of the bed sheet portion of the panel and securely attaching a side to an adjacent edge (see Fig. 1, 3, [46]) of the bed sheet portion (see Fig. 3, and page 8, lines [5-20], top side of lug [44] is folded in adjacent cut edge [46] and joined by patch 
a blanket portion (see Fig. 1, [14]: top sheet portion) configured to cover the bed sheet portion and drape over side edges of the mattress when the panel is folded over itself (see Fig. 3-5, and page 6, lines [5-10], top sheet portion [14] is shown to cover under sheet portion [12] and drape over side edges of mattress [26]),
wherein the slits are configured to separate the bed sheet portion from the blanket portion (see Fig. 1 and 4) and direct tension toward the axis resulting in gripping of the mattress when the blanket portion is pulled in a direction away from the fold (as a user would pull on corners of top sheet portion [14] tension is directed toward the central longitudinal axis at said narrow connection portion between slits).
Falaise, however, does not teach the following which is described by Macdonald:  wherein each gusset has a parabolic curve shape (see Fig 7, curve of gusset/edge [14] has a “parabolic shape”) and comprises a long edge (see Fig. 7, long edge of [14] extends along longer edge of mattress [M]) and a short edge (see Fig. 7, short edge of [14] extends along end/shorter portion of mattress [M]), and wherein the long edge is integral to the side edge of the bed sheet portion of the panel (see Fig. 7, long side portion of [14] is integral to bed sheet) and the short edge is securely attached to a headboard-side edge or a footboard-side edge of the bed sheet portion of the panel (see Fig. 7, and col. 5, lines [18-21]: “longitudinal edges [14] overlap at ends [15] of the sheet and area finished with transverse seams”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise with these aforementioned teachings of Macdonald to have substituted the existing gusset of Falaise with the improved parabolic-shaped gusset style of MacDonald for a tighter hold of the bottom sheet portion on the mattress as well as stronger construction.
As per claim 2, Falaise as modified by Macdonald teaches all the limitations as described in the above rejection of claim 1 except for wherein the short edge of each gusset has a length substantially equivalent to that of each slit.  It would have been an obvious matter of design choice to make the length of the short edge of the gusset substantially equivalent to the length of each slit to enhance the fit of the under sheet on a desired mattress, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 8, Falaise as modified by Macdonald teach all the limitations as described in the above rejection to claim 1, and additionally Falaise teaches:  wherein the slits are further configured to allow a user to fold the blanket portion toward the axis for ventilation during use (see Fig. 1 and 4, as only flap [62] is tucked under mattress [26] the side edges of cover [60] may be left untucked as desired, such that the slits allow bottom corners of cover [60] near a user’s feet to fold in toward the imaginary axis).
As per claim 13, Falaise as modified by Macdonald teach all the limitations as described in the above rejection to claim 1, and additionally Falaise teaches:  wherein the bed sheet portion further comprises an integrated pillow (see Fig. 1-2, and page 11 
As per claim 17 (as best understood), Falaise teaches:  A bed linen system comprising a one-piece panel (see Falaise, Fig. 1, [10]: bed sheet) having a top side (see Fig. 2, top side of [10]), a bottom side (see Fig. 2, bottom side of [10]), and an axis (see Fig. 1, imaginary axis/line extending along longitudinal center of sheet [10] bisecting the sheet in halves), the panel comprising:
a bed sheet portion (see Fig. 1, [12]: under sheet portion) configured to fit on a mattress (see Fig. 4 and page 6, lines [5-10], under sheet portion [12] is designed to cover mattress [26]);
a pillow (see Fig. 1-2, and page 11 lines [1-5], [70]: layer of absorbent wadding) securely attached to the bottom side of the panel at a location corresponding to a headboard-side (see Fig. 1, at fold line [18]) of the bed sheet portion (see Fig. 1 and page 10, lines [20-25] second layer [70] may be attached to underside area [16] of under sheet portion [12]);
a pair of opposing slits (see Fig. 1, opening/cutouts between sheets [12/14] located at ends of fold line [64]), each of the slits extending from a side edge (see Fig. 1, slits extend from [22]) of the panel toward the axis (see Fig. 1, slits extend toward imaginary axis line), wherein the slits form a location where the panel is folded over itself when placed on the mattress (see Fig. 1, 4, and page 9, lines [20-25], flap [62] joins with flap [40] along fold line [64]);
a blanket portion (see Fig. 1, [14]: top sheet portion) configured to cover the bed linen portion and drape over side edges of the mattress when the panel is folded over itself (see Fig. 3-5, and page 6, lines [5-10], top sheet portion [14] is shown to cover under sheet portion [12] and drape over side edges of mattress [26]);
a plurality of gussets (see Fig. 1, [44]: integral lug), each gusset being securely attached to a corner of the bed sheet portion (see Fig. 1, [12]: under sheet portion) of the panel (see at least Fig. 1), wherein each gusset is configured to allow the bed sheet portion to envelop a corner of the mattress (see at least Fig. 3);
wherein the slits are configured to separate the bed sheet portion from the blanket portion (see Fig. 1 and 4) and direct tension toward the axis resulting in gripping of the mattress when the blanket portion is pulled in a direction away from the fold (as a user would pull on corners of top sheet portion [14] tension is directed toward the central longitudinal axis at said narrow connection portion between slits).
Falaise, however, does not teach the following which is described by Macdonald:  wherein each gusset has a parabolic curve shape (see Fig 7, curve of gusset/edge [14] has a “parabolic shape”) and comprises a long edge (see Fig. 7, long edge of [14] extends along longer edge of mattress [M]) and a short edge (see Fig. 7, short edge of [14] extends along end/shorter portion of mattress [M]), and wherein the long edge is securely attached (is integral) to the side edge of the bed sheet portion of the panel (see Fig. 7, long side portion of [14] is integral to bed sheet) and the short edge 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise with these aforementioned teachings of Macdonald to have substituted the existing gusset of Falaise with the improved parabolic-shaped gusset style of MacDonald for a tighter hold of the bottom sheet portion on the mattress as well as stronger construction.
As per claim 18, Falaise as modified by Macdonald teaches all the limitations as described in the above rejection of claim 17 except for wherein the short edge of each gusset has a length substantially equivalent to that of each slit.  It would have been an obvious matter of design choice to make the length of the short edge of the gusset substantially equivalent to the length of each slit to enhance the fit of the under sheet on a desired mattress, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 20, Falaise as modified by Macdonald teach all the limitations as described in the above rejection to claim 17, and additionally Falaise teaches:  wherein the bed sheet portion further comprises an integrated pillow (see Fig. 1-2, and page 11 lines [1-5], [70]: layer of absorbent wadding) securely attached to the bottom side of the panel (see page 10, lines [20-25], second layer [70] may be attached to underside area [16] of under sheet portion [12]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17097 A2 to Falaise in view of U.S. Patent 5,765,241 to Macdonald in further view of U.S. Patent Application Publication 2008/0078029 to Seago.
As per claim 7, Falaise as modified by Macdonald teach all the limitations as described in the above rejection of claim 1, and Falaise also teaches: a foot-board side edge (see Fig. 1, area along right edge of lugs [52]).
Falaise and Macdonald, however, do not teach the following which is described by Seago:  further comprising an end cap (see Figs. 1-3, [17]: end panel) permanently attached to a foot-board-side edge of the bed sheet portion of the panel (see Fig. 1 and page 3, para [0028]: discusses panels [17] being formed “integral/unitary” parts of panel [3]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise and Macdonald with these aforementioned teachings of Seago to have modified the footboard-side edge of Falaise to include an end panel as taught by Seago such that an end cap is permanently attached to the footboard-side edge of the panel to provide a stretch end panel capable of providing a tight fit around an existing mattress to provide improved compatibility with a wider size range of mattresses.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17097 A2 to Falaise in view of U.S. Patent 5,765,241 to Macdonald in further view of U.S. Patent Application Publication 2015/0305524 to Shilts.
As per claim 9, Falaise as modified by Macdonald teach all the limitations as described in the above rejection of claim 8, however they do not teach the following which is described by Shilts:  wherein the panel is made of quilted material (see Shilts, Fig. 1, and page 5, para [0057], panel [10] is made of quilted material).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise and Macdonald with these aforementioned teachings of Shilts to have formed the panel of Falaise of a quilted material as suggested by Shilts to provide a more comfortable and pleasant surface feeling for a user.
As per claim 10, Falaise as modified by Macdonald and Shilts teach all the limitations as described in the above rejection of claim 9, and additionally Shilts teaches:  wherein the material is a cotton polyester blend (see page 5, para [0057]: bed linen [10] is “..preferably a cotton polyester blend…”).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17097 A2 to Falaise in view of U.S. Patent 5,765,241 to Macdonald in further view of U.S. Patent 5,996,148 to McCain.
As per claim 11, Falaise as modified by Macdonald teach all the limitations as described in the above rejection of claim 1, however they do not teach the following which is described by McCain: wherein the bed sheet portion (see Fig. 6, [20]: mattress pad) further comprises one or more flexible inserts (see Fig. 7, [27,29]: elastic cords) disposed in each side thereof (see Fig. 7, elastic cords [27,29] are located in left/right 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise and Macdonald with these aforementioned teachings of McCain to have included one or more flexible inserts (elastic cords) as taught by McCain on the under sheet portion of Falaise to take up extra slack of material and provide a better fit of the under sheet portion on a variety of mattress sizes.
As per claim 12, Falaise as modified by Macdonald and McCain teach all the limitations as described in the above rejection of claim 11 and additionally McCain teaches:  wherein the bed sheet portion comprises two flexible inserts disposed in each side (see Fig. 7, elastic cords [27,29] are located on each side, left/right side skirts [22]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17097 A2 to Falaise in view of U.S. Patent 5,765,241 to Macdonald in further view of U.S. Patent 4,563,785 to Samelson.
As per claim 14, Falaise as modified by Macdonald teach all the limitations as described in the above rejection of claim 13, and Falaise also teaches: wherein the pillow comprises a top layer (see Fig. 1, layer [70]) and a bottom layer (see page 11, lines [1-5], “thin layer of absorbent wadding”), wherein the pillow is securely fastened to the panel (see page 10, lines [20-25]).
Falaise and Macdonald, however, do not teach the following which is described by Samelson: an underlayment (see Fig. 1-2, pillow [10] has underlayment/cover sheet 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Falaise and Macdonald with these aforementioned teachings of Samelson to have included an underlayment/cover sheet of Samelson on the existing system/pillow of Falaise for an enhanced layer of protection from wear of the pillow as well as an improved stitching pattern as disclosed by Samelson to provide an improved attachment of the pillow to the panel of Falaise to reduce the likelihood of unwanted detachment.
As per claim 15, Falaise as modified by Macdonald and Samelson teach all the limitations as described in the above rejection of claim 14, and additionally Samelson teaches: wherein the underlayment is made of the same material from which the panel is made (see col. 2, lines [25-30], first and second fabric sheets [12/14] are composed of a suitable fabric material).
As per claim 16, Falaise as modified by Macdonald and Samelson teach all the limitations as described in the above rejection of claim 14, and additionally Samelson teaches:  wherein the stitches are positioned around a perimeter of the pillow and at predetermined locations through the pillow (see at least Fig. 1, stitching [16] is shown around a perimeter of the pillow and at “predetermined locations”).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing a properly filed Terminal Disclaimer obviating any double patenting rejections as noted above.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing corrections to remove the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to at least claim 17 AND providing a properly filed Terminal Disclaimer obviating any double patenting rejections as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show bed sheet systems with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/3/2021